Citation Nr: 9910486	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  98-08 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for a low back 
disability, with degenerative joint disease of the 
lumbosacral spine and recurrent low back pain, currently 
evaluated as 10 percent disabling.

2.  Entitlement to service connection for arthritis.

3.  Entitlement to nonservice-connected pension or extra-
schedular pension under the provisions of 38 C.F.R. 
§ 3.321(b)(2).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel

REMAND

The veteran had active duty from July 1967 to April 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

The veteran indicated on his claim form, VA Form 21-526, that 
he had applied for but was denied Social Security 
Administration (SSA) disability benefits.  

In several contexts, the United States Court of Appeals for 
Veterans Claims (Court) has emphasized that SSA medical 
records should be obtained and considered.  See Waddell v. 
Brown, 5 Vet. App. 454 (1993); Murincsak v. Derwinski, 2 Vet. 
App. 363, 371-2 (1992); Masors v. Derwinski, 2 Vet. App. 181 
(1992).  

The rating decision granted service connection for a low back 
injury and then rated the disorder under code 5003 for a 
generalized arthritic process, the arthritis is either 
generalized or traumatic, not both.  The RO then denied 
service connection for generalized arthritis employing the 
same diagnostic code; 5003.  Compounding the problem was the 
reclassification in the Statement of the Case to lower back 
injury, degenerative joint disease of the lumbosacral spine 
with recurrent low back pain.  If it is the determination of 
the RO that the veteran has traumatic arthritis, that should 
be supported and noted on a formal rating decision and that 
decision should be supported by evidence.  

The RO determined that there was no evidence of arthritis in 
service or impairment of the hand.  An X-ray examination of 
the left hand disclosed sharply demarcated margins that were 
non-sclerotic.  The interpretation included infection, 
metabolic and disorders of undetermined etiology.  
Examination of the right ankle disclosed sharpening of the 
anterior tibial calcaneal joint surfaces.  A 1972 X-ray 
examination provided by the veteran reflects hyperostosis of 
both hips.

The case is REMANDED to the regional office (RO) for the 
following development:

1.  The RO should contact the veteran and 
have him submit copies of the medical 
records that were considered by the 
Social Security Administration.

2.  The RO shall prepare a rating 
decision that correctly codes the low 
back disorder.  Inconsistency between 
whether this is a traumatic process or a 
degenerative process is to be clarified 
and supported by competent evidence.

3.  The RO shall address the argument 
that the RO has granted service 
connection for generalized arthritis and 
that there are subsequent manifestations 
of the same disease process.  38 C.F.R. 
§ 3.303 (1998).

4.  The RO shall prepare a rating 
decision that references the above noted 
service medical records.  If necessary, 
the RO should obtain a medical opinion 
that establishes whether there is a 
relationship between the inservice and 
post service findings.

5.  In the Form 9, the veteran raised an 
informal claim for a total rating for 
compensation on the basis of individual 
unemployability.  The RO should take 
appropriate action.  The veteran is to be 
notified by separate letter that includes 
appellate rights.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

